The appellant was convicted of having intoxicating liquor in her possession with intent to sell, and on this appeal raises one objection to her conviction, and that is that error was committed in allowing her to be interrogated as to facts pertaining to a former arrest and conviction.
[1] The record shows that, while appellant was on the stand, she volunteered a statement about a prior occasion upon which she had pleaded guilty to a violation of the liquor law, and that, upon cross-examination, this prior conviction was inquired into by the prosecuting attorney. In this we find no error, for, while the testimony might not have been originally material, it having been placed in the case by the appellant herself, the door was then opened for the state *Page 173 
to cross-examine her in regard to it. State v. Melvern,32 Wn. 7, 72 P. 489.
There being, therefore, no error in the record, the judgment must be affirmed.
TOLMAN, C.J., MAIN, MITCHELL, and PARKER, JJ., concur.